                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF TENNESSEE
                                        AT KNOXVILLE

   UNITED STATES OF AMERICA                          )
                                                     )       No. 3:16-CR-20
   v.                                                )
                                                     )       Judge Collier
   MARK HAZELWOOD                                    )

                                               ORDER

          Before the Court is a motion by Defendant Mark Hazelwood to modify the terms of his

   release to substitute a temporary third-party custodian for his third-party custodian, his wife, for

   the periods of January 15 through 17 and 22 through 23, 2020, so his wife may travel out of state

   for unspecified purposes. (Doc. 913.) Defendant notes that he has been allowed substitute third-

   party custodians during his wife’s previous travel without incident. Defendant asks to substitute

   Parker Bohn as third-party custodian for the first period and to substitute Bobby Maze, who has

   previously served as substitute third-party custodian, for the second period. (Id.)     The United

   States and Defendant’s supervising pretrial services officer defer to the Court. (See id.)

          The motion (Doc. 913) is GRANTED IN PART as to January 22 through 23, 2020. Mr.

   Maze may substitute as temporary third-party custodian during this period. This substitution shall

   be on such terms as may be set by Defendant’s supervising pretrial services officer, including any

   additional signature of bond conditions, if requested. The motion is DENIED IN PART AS

   MOOT as to January 15 through 17, 2020, in that Defendant’s motion was filed on the same day

   on which his wife intended to leave the state for her three-day trip.




Case 3:16-cr-00020-CLC-HBG Document 914 Filed 01/21/20 Page 1 of 2 PageID #: 22339
         SO ORDERED.

         ENTER:

                                            /s/____________________________
                                            CURTIS L. COLLIER
                                            UNITED STATES DISTRICT JUDGE




                                        2



Case 3:16-cr-00020-CLC-HBG Document 914 Filed 01/21/20 Page 2 of 2 PageID #: 22340
